Citation Nr: 9922977	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-14 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) denying entitlement to a nonservice-
connected pension.

In April 1999, the veteran testified at a Travel Board 
hearing before the undersigned member of the Board.


REMAND

After a preliminary review of the record, the Board finds 
that further development is necessary before appellate review 
can proceed.  The veteran's nonservice connected disabilities 
are his amblyopia (C&D), rated as noncompensable, situational 
depression (C&D), rated as noncompensable, abdominal cramps 
(no pathology found on last examination), rated as 
noncompensable, schizoaffective disorder, rated as 30 
percent, P/O residual right foot injury, rated as 10 percent, 
left knee condition, rated as 10 percent, and rhabdomyolysis, 
rated as noncompensable.  The combined rating for the 
veteran's nonservice-connected disabilities was calculated to 
be 40 percent.  The record otherwise reflects that there are 
no adjudicated service-connected disabilities.

During his Travel Board hearing in April 1999, the veteran 
testified that he could not work due to arthritis in his 
knees, ulcers, schizoaffective disorder with paranoia, and a 
heart attack which he suffered in approximately March 1999 
and was treated at Meridia Huron Hospital.  These medical 
records are not contained within the veteran's claim file.  

The May 1997 VA examination diagnosed schizoaffective 
disorder depressed type, history of drug and alcohol abuse, 
and substance abuse in the Methadone program.  Because the 
Board is not clear as to what symptomatology the veteran 
exhibits solely as a result of his schizoaffective disorder 
with depression, an additional VA examination, to include a 
psychiatric examination is necessary to clarify the matter.  

The veteran also indicated that he has been receiving Social 
Security disability benefits since 1996.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the medical records underpinning a Social Security 
Administration decision awarding disability benefits are 
pertinent in a claim based on unemployability, such as the 
pension claim presented here.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  As the underlying medical records upon which the 
Social Security award was based are not currently of record, 
further development is necessary.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file any and 
all records pertaining to cardiac and 
related treatment from Meridia Huron 
Hospital.

2.  The veteran should be afforded a 
comprehensive VA examination to include 
current nonservice connected disabilities 
and to ascertain to what extent his 
nonservice-connected disabilities 
adversely affect his employability.  The 
examiner is requested to offer an 
opinion, if possible, regarding what 
symptomatology exhibited by the veteran 
is attributable solely to his 
schizoaffective disorder and situational 
depression.  In addition, the examiner is 
requested to offer an opinion, if 
possible, as to whether the veteran's 
schizoaffective disorder depressed type 
alone renders him unemployable.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests are to be 
accomplished.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO should then review the 
examination reports to determine whether 
they comply with the previous 
instructions.  If the reports are not 
responsive to all questions posed by the 
Board, they should be returned to the 
examiners for completion.

4.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the record upon 
which the veteran was awarded Social 
Security Administration disability 
benefits.

5.  After completion of the above, the RO 
should assign a schedular disability 
rating for each of the veteran's 
nonservice-connected disabilities.  The 
RO should readjudicate the veteran's 
claim for permanent and total disability 
for pension purposes.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









